Citation Nr: 1502465	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  05-14 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension.

(The issues of entitlement to an effective date prior to May 7, 2009, for the award of service connection for coronary artery disease, and entitlement to a total disability rating based on individual unemployability prior to August 31, 2010, are the subject of a separate decision being issued concurrently).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In June 2012, the Veteran and his spouse testified at a video conference hearing held before the undersigned.  A transcript of this hearing has been added to the record.

In August 2012, the Board remanded this matter for additional evidentiary development.

In November 2013, the Board issued a decision which reopened the Veteran's claim seeking entitlement to service connection for hypertension.  It then remanded the reopened claim for additional evidentiary development.

Previously, the Veteran appointed The American Legion as his accredited representative for the issue addressed in this decision.  As no formal motion for withdrawal of representation has been made, The American Legion remains the Veteran's representative on this issue.  38 C.F.R. § 20.608 (2014).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.



REMAND

The Veteran is seeking service connection for hypertension.  He contends that this disability is related to his inservice exposure to Agent Orange.  Alternatively, he contends that this disability was caused or aggravated by his service-connected disabilities.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Pursuant to the Board's November 2013 remand, the RO was to schedule the Veteran for an examination to address the etiology of his current hypertension.  Specifically, the examiner was to provide medical opinions addressing whether it was at least as likely as not that the Veteran's current hypertension was related to his military service, or was caused or aggravated by his service-connected disabilities.

In December 2013, the Veteran underwent a VA examination for hypertension.  The medical opinions included in this examination report are inadequate due to factual background errors.  Specifically, the examiner noted that the Veteran's hypertension was first shown in treatment records in December 1989.  However, a review of the record reveals diagnoses of hypertension several years earlier, and long before his having been diagnosed with diabetes mellitus in March 1990.  A March 1981 VA treatment report noted the Veteran's complaints of dizziness and nose bleeds.  The report listed blood pressure readings of 144/110 and 140/110, and concluded with a diagnosis of hypertension.  It also noted that the Veteran's history of having been treated for hypertension in October 1980.  A September 1984 VA treatment report listed a diagnosis of hypertension.  A March 1987 VA physical examination noted that the Veteran has had labile hypertension for many years.  The examination report concluded with a diagnosis of hypertension, poorly controlled.  

The United States Court of Appeals for Veterans Claims has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Under the circumstances of this case, a supplemental medical opinion must be obtained.  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA takes action to furnish a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain a supplemental medical opinion from the physician who conducted the December 2013 examination addressing the etiology of the Veteran's current hypertension.  If not available, the medical opinions requested herein may be provided by another competent examiner.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. 

After a review of the evidence of record, the examiner must provide an opinion as to:

Whether it is at least as likely as not (50 percent or greater) that the Veteran's hypertension either began during or was otherwise caused by his military service.

If the examiner finds that this is less likely than not, the examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension has been caused or aggravated (i.e., the underlying disease increased in severity beyond its natural progression) by his service-connected disabilities.

In answering these questions, the examiner is to consider the Veteran's contentions concerning his hypertension, and objective findings on his inservice (blood pressure readings, inservice weight gain of 53 pounds, etc.) and post service treatment records. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.   Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.

3.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim of entitlement to service connection for hypertension on the merits.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.   After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



